Citation Nr: 1637366	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  10-48 190	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for asbestosis. 

2.  Entitlement to service connection for post-surgery scar due to tumor biopsy. 

3.  Entitlement to an initial rating in excess of 10 percent for chronic obstructive pulmonary disease, to include asbestosis.  


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to May 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision in which the RO denied service connection for asbestosis and post-surgery scar of lung due to tumor biopsy, but granted service connection and assigned an initial 10 percent rating for obstructive chronic bronchitis upper respiratory infections, also claimed as asthma, effective September 9, 2009 (the date of receipt of the claim).  In March 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2010. 

During the pendency of the appeal, in an April 2014 rating decision, the RO granted service connection for asbestosis, re characterizing the service-connected lung disability as chronic obstructive pulmonary disease to include asbestosis, and continuing the 10 percent rating.  This action resolved the claim for service connection for asbestosis, which is being formally dismissed, below.. 

This appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.

The Board's dismissal of the claim for service connection for asbestosis is set forth below.  The claims for service connection for post-surgery scar due to tumor biopsy and higher initial rating for chronic obstructive pulmonary disease, to include asbestosis, is addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



FINDING OF FACT

In an April 2014 rating decision, the RO granted the Veteran's claim for service connection for asbestosis. 


CONCLUSION OF LAW

As the April 2014 award of service connection for asbestosis represents a grant of the benefit sought on appeal with respect to the Veteran's asbestosis claim, there remains no case or controversy with respect to that issue affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans. 38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d).

Although the Veteran perfected an appeal to the Board with respect to the January 2010 denial of service connection for asbestosis, in a subsequent rating decision issued in April 2014, the RO granted service connection for asbestosis.  Under these circumstances, the Board finds that the service connection claim for asbestosis, which was formerly in appellate status prior to April 2014, has been granted by the decision of the lower adjudicative body, fully resolving the Veteran's appeal as to this matter.  Hence, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. §19.4.  In the absence of any justiciable question, the appeal of the claim for service connection for asbestosis must be dismissed.


ORDER

The appeal as to the claim for service connection for asbestosis is dismissed.


REMAND

The Board's review of the claims file reveals that further AOJ action on the remaining claims on appeal is warranted.  

Potentially pertinent to both claims, the evidence reflects that the Veteran may be in receipt of benefits from the Social Security Administration (SSA).  In June 2013, the Veteran submitted additional medical documents related to his lung condition along with a letter in which he stated that the medical documents were used by the Social Security Administration.  The duty to assist includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant SSA records. 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  As such, on remand, the AOJ should undertake appropriate action to obtain any potential outstanding SSA records.

With respect to the Veteran's claim for service connection for post-surgery scar of lung due to tumor biopsy, further clarification is required with respect to the existence of the scar.  Reports of April 2014 and December 2015 VA examinations reflect that there were no scars (surgical or otherwise) related to any conditions.  However, a July 1997 surgery report indicates that he underwent a pleural biopsy of a pleural tumor by way of a thoracotomy, and more recently, a December 2009 VA examination report reflects that the Veteran had a scar on his upper right back.  Hence, it is unclear whether a current disability, specifically a scar, existed during the pendency of the claim or at any time shortly prior to the filing of the claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  It is also unclear whether the biopsy of the pleural tumor and any resulting post-surgical scar is related to the Veteran's now service-connected asbestosis.  

As the RO has denied the Veteran's claim based on the absence of any scar and the information appears to be contradictory and requires clarification, the Board finds the evidence currently of record does fully resolve the claim, and that further examination of the Veteran to obtain findings and opinion-based on full consideration of the Veteran's assertions, and supported by complete, clearly stated rationale-is warranted.   See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).   Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

While these matters are on remand, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claim file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the San Juan VA Medical Center (VAMC), and that records from this facility dated through December 2015 are associated with the file; however, more recent records may exist.  Hence, the AOJ should obtain all pertinent VA treatment records dated since December 2015.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal (to include as regards private (non-VA) records), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the remaining claims on appeal.

As a final point, the Board notes that the claims file includes evidence written in Spanish with no accompanying certified English translation.  On remand, the AOJ should take the opportunity to review the Veteran's claims file to identify all pertinent items of evidence written in Spanish-to particularly include documents received on January 22, 2010 and January 15, 2014-and translate those items into English in order to facilitate review of the record by the Board.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from SSA any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran since December 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  Undertake appropriate action to have all pertinent items of evidence written in Spanish-to include documents received on January 22, 2010 and January 15, 2014-translated into English.  The translated documents should be associated with the claims file.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain information as to the nature and etiology of any upper back scar.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND), must be made available to the clinician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should identify all post-surgical scars related to the biopsy of the pleural tumor, currently present or present at any point pertinent to the current claim (even if currently asymptomatic or resolved).  

In this regard, the examiner should consider that a July 1997 surgery report indicates that he underwent a pleural biopsy of a pleural tumor by way of a thoracotomy, and that a December 2009 VA examination report reflects that the Veteran had a scar on his upper right back.

Then, with respect to each such scar, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such scar is associated with his now service-connected asbestosis. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claims) and legal authority.

9.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


